SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY TPMT Trust 2015-4 For Towd Point Asset Depositor LLC By American Mortgage Consultants, Inc. September 14, 2015 This report summarizes the process and findings of reviews performed by American Diligence, LLC (“AMC”) on mortgage loans sold to an affiliate of Towd Point Asset Depositor LLC (“Client”) from various trades. PROJECT SCOPE AND PROCEDURES A. Compliance Review Review and methodology. AMC reviewed each residential mortgage loan to determine, as applicable, to the extent possible and subject to the caveats below, whether the mortgage loan complies with: (I) Federal Truth in Lending Act (“TILA”), as implemented by Regulation Z, 12 C.F.R. Part 1026, as set forth below: a) Rescission (§1026.23): i) failure to provide the right of rescission notice; ii) failure to provide the right of rescission notice in a timely manner and to the correct consumer(s); iii) errors in the right of rescission notice; iv) failure to provide the correct form of right of rescission notice; v) failure to provide the three (3) business day rescission period; and vi) any material disclosure violation on a rescindable loan that gives rise to the right of rescission under TILA, which means the required disclosures of the annual percentage rate, the finance charge, the amount financed, the total of payments, the payment schedule, the HOEPA disclosures, b) (b) TIL Disclosure (§§1026.17, 18 and 19): i) review and comparison of the initial and final TIL disclosures, and any re-disclosed TIL(s); ii) proper execution by all required parties; iii) principal and interest calculations, and proper completion of the interest rate and payment summary; and iv) timing of initial and re-disclosed TIL(s); c) Tolerances (§§1026.18, 22 and 23): 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY i) inaccurate Annual Percentage Rate (APR) outside of applicable tolerance by comparing disclosed APR to re-calculated APR; and ii) inaccurate Finance Charge outside of applicable tolerance by comparing disclosed Finance Charge to re-calculated Finance Charge; d) High-cost Mortgage (§§1026.31, 32 and 33): i) points and fees threshold test; ii) APR threshold test; iii) prepayment penalty test; and iv) compliance with the disclosure requirements, limitation on terms and prohibited acts or practices in connection with a high-cost mortgage; e) Higher-priced Mortgage Loan (§1026.35): i) APR threshold test; and ii) compliance with the escrow account and appraisal requirements; (II) Federal Real Estate Settlement Procedures Act (“RESPA”), as implemented by Regulation X, 12 C.F.R. Part 1024, as set forth below: a) Good Faith Estimate (GFE) (§1024.7): i) confirm the presence of the current GFE form in effect at the time of origination; ii) verify GFE was provided to the borrower(s) within three (3) business days of application; iii) verify all sections of the GFE were accurately completed and that information was reflected in the appropriate locations; iv) determine whether a valid and properly documented changed circumstance accompanies any changes to loan terms and/or fees on any revised GFEs over the applicable tolerance(s); and v) confirm the presence of a settlement service provider list, as applicable; b) Final HUD-1/A Settlement Statement (HUD) (§1024.8): i) confirm current applicable HUD form was provided; ii) determination that the loan file contains the final HUD; iii) escrow deposit on the final HUD matches the initial escrow statement amount; and iv) verify all sections of the final HUD were accurately completed and that information was reflected in the appropriate locations. c) GFE and Final HUD Comparison (§1024.7): i) review changes disclosed on the last GFE provided to the borrower(s) to determine that such changes were within the allowed tolerances; ii) confirm loan terms and fees disclosed on the third page of the final HUD accurately reflect how such items were disclosed on the referenced GFE, page 2 of the final HUD and loan documents; and iii) review any documented cure of a tolerance violation to determine that the proper reimbursement was made and a revised HUD was provided at or within 30 days of settlement. d) Additional RESPA/Regulation X Disclosures and Requirements (§1024.6, 15, 17, 20, and 33): i) confirm the presence of the Servicing Disclosure Statement form in the loan file; 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY ii) verify the Servicing Disclosure Statement was provided to the borrower(s) within three (3) business days of application; iii) confirm the presence of the Special Information Booklet in the loan file or that the loan file contains documentary evidence that the disclosure was provided to the borrower; iv) confirm the Special Information Booklet was provided within three (3) business days of application; v) confirm the presence of the Affiliated Business Arrangement Disclosure in the loan file in the event the lender has affiliated business arrangements; vi) confirm the Affiliated Business Arrangement Disclosure was provided no later than three (3) business days of application; vii) confirm the Affiliated Business Arrangement Disclosure is executed; viii) confirm the presence of the Initial Escrow Disclosure Statement in the loan file and proper timing; (III) Fannie Mae points and fees limitations and HOEPA restrictions as addressed in Fannie Mae Announcement 04-06 (IV) The disclosure requirements and prohibitions of Section 50(a)(6), Article XVI of the Texas Constitution and associated regulations; (V) The disclosure requirements and prohibitions of state, county and municipal laws and ordinances with respect to “high-cost” loans, “covered” loans, “higher-priced” loans, “home” loans or any other similarly designated loan as defined under such authorities, or subject to any other laws that were enacted to combat predatory lending, as may have been amended from time to time; (VI) Federal and state specific late charge and prepayment penalty provisions. (VII) Document Review AMC reviewed each of the loan files and verified if the following documents, if applicable, were included in the file and if the data on these documents was consistent: • Initial application (1003); • Sales contract; • Hazard and/or flood insurance policies; • Copy of note for any junior liens • Appraisal; • Title/Preliminary Title • Initial TIL • Final 1003 • Final TIL • HUD from sale of previous residence • Initial and final GFE’s 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY • Changed circumstance documentation • Final HUD-1 • Right of Rescission Disclosure • Mortgage/Deed of Trust • Note • Mortgage Insurance • Tangible Net Benefit Disclosure • Subordination Agreement • FACTA disclosures • Notice of Special Flood Hazards • Certain other disclosures related to the enumerated tests set forth in section 7. Please be advised that AMC did not make a determination as to whether the mortgage loans complied with federal, state or local laws, constitutional provisions, regulations or ordinances that are not expressly enumerated above. There can be no assurance that the Review uncovered all relevant factors relating to the origination of the mortgage loans, their compliance with applicable laws and regulations and the original appraisals relating to the mortgaged properties or uncovered all relevant factors that could affect the future performance of the mortgage loans. Furthermore, the findings reached by AMC are dependent upon its receiving complete and accurate data regarding the mortgage loans from loan originators and other third parties upon which AMC is relying in reaching such findings. Please be further advised that AMC does not employ personnel who are licensed to practice law in the various jurisdictions, and the findings set forth in the reports prepared by AMC do not constitute legal advice or opinions.They are recommendations or conclusions based on information provided to AMC.All final decisions as to whether to purchase or enter into a transaction related to any individual mortgage loan or the mortgage loans in the aggregate, any investment strategy and any legal conclusions, including the potential liability related to the purchase or other transaction involving any such mortgage loan or mortgage loans, shall be made solely by the Client, or other agreed upon party, that has engaged AMC to prepare its reports pursuant to its instructions and guidelines. Client, or other agreed upon party, acknowledges and agrees that the scoring models applied by AMC are designed to identify potential risk and the Client, or other agreed upon party, assumes sole responsibility for determining the suitability of the information for its particular use. REVIEW RESULTS AND DEAL NOTES– COMPLIANCE (1) Type of assets that were reviewed. AMC Diligence, LLC (“AMC”) performed certain due diligence services described below on 3,754 mortgage loans.All of these mortgage loans were purchased by Client in various bulk transactions. The mortgage loans are all re-performing loans that have all been modified.Over 76% of the mortgage loans in the pool are secured by single family detached residences.The mortgage loans were originated by multiple originators and have origination dates spanning 28 years.The reviews were conducted on behalf of the Client during various periods in 2014 and 2015 via files imaged and provided by Client or its designee for review (the “Review”).The mortgage loans in the Review were predominantly seasoned originations, with origination dates between 1984 and 2012. 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY (2) Sample size of the assets reviewed. The Review was conducted on 100% of the securitization loan population. The Review consists of a population of 4,124 mortgage loans with an aggregate original principal balance of approximately $924 million. Subsequent to the Review, the Client reduced the population to be submitted for securitization for various reasons unknown to AMC. The data and summary below reflect only the 3,754 loans remaining in the pool with an aggregate principal balance of approximately $840 million. (3) Determination of the sample size and computation. The Review was conducted on 100% of the final securitization loan population. (4) Quality or integrity of information or data about the assets: review and methodology. AMC compared data fields on the bid tape provided by Client to the data found in the actual file as captured by AMC. This comparison included the following data fields: Address Appraised Value Original Balance City Combined LTV Document Type First Payment Date LTV Maturity Date MI Company MI Coverage % Last Name Occupancy Original PI Origination Date Property Type Loan Purpose First Rate Cap Index Rate Original rate Number of units Junior Lien Balance County Interest Only Term Loan Type Margin Zip Amortization Term Modification Flag Neg Am Limit PMI Flag Purpose Life Rate Cap Periodic Rate Cap RateReset Frequency Of 3,754 mortgage loans reviewed, 3,721 mortgage loans or 99.12% of the population had tape discrepancies.There were 33 data fields that had discrepancies. These discrepancies were across 35 data fields.The large differences in Maturity Date, Original Rate, and Origination Date can likely be attributed to a comparison of the origination data gathered by AMC to data that is reflective of the modification in some fields on the tape.This is a common discrepancy found in the data tapes provided on modified mortgage loans.The data for LTV, CLTV and DTI was taken directly from various documents in the mortgage loan files and was not recalculated for this compliance review. 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Data Integrity Field Number of Loans Percent of Loan Address 13 0.35% Appraised Value 4.50% Junior Lien Balance 87 2.32% Original Balance 26 0.69% City 17 0.45% Combined LTV 23.34% County 2.66% Doc Type 85 2.26% First Payment Date 93 2.48% Interest Only Term 13.03% Loan Type 5.49% LTV 3.30% Margin 4 0.11% Maturity Date 81.89% MI Company 18 0.48% MI Coverage 5 0.13% Modification Flag 5 0.13% Last Name 20 0.53% Occupancy 52 1.39% Original P&I 12.23% Origination Date 22.16% PMI Flag 10 0.27% Property Type 11.11% Purpose 14.84% Rate Cap First 15.69% Rate Cap Life 41 1.09% Rate Cap Periodic 2 0.05% Original Rate 54.58% Rate Reset Frequency 2 0.05% Original Amortization 8 0.21% Original Term 86.09% Units 43 1.15% Zip 15 0.40% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY (5) Grading and Exception Summary Compliance: Grade Number of Loans Percent of Loans A 62.44% B 26.96% C 66 1.76% D 8.84% Total Number of Occurrences Pursuant to the applicable NRSRO criteria, AMC graded certain compliance exceptions as non-material based upon seasoning of the mortgage loan. Certain mortgage loans were seasoned beyond the applicable period under TILA in which affirmative claims could be brought by a consumer.The time period is not limited for claims, other than rescission, which are raised as a defense to foreclosure. Information contained in any AMC report related to the applicable statute of limitations for certain claims may not be accurate or reflect the most recent controlling case law. Further, a particular court in a particular jurisdiction may extend, not enforce or otherwise allow claims beyond the statute of limitations identified in the report based on certain factors, including the facts and circumstances of an individual loan. Though 204 mortgage loans had prepayment penalties that violated state regulations, all of these mortgage loans were aged past the prepayment penalty period.All TILA finance charge tolerance exceptions were cited, but many of the exceptions were cured at or just after closing.If a cure was provided the grade was changed from a “C” to a “B Exception # Of Loans Percent Of Loans Missing FACTA disclosure 19.31% Finance charge not within tolerance 9.35% Missing evidence of title 7.86% Prepayment penalty not allowed per state 5.43% Missing final HUD-1 2.96% Final TIL in file not signed by all vested parties 64 1.70% Missing copy of Modification agreement 57 1.52% Missing final TIL 54 1.44% Missing Right to Cancel form 43 1.15% RTC violation - expiration date not 3 days after the later of signature date and transaction date 30 0.80% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Late charge not allowed per state 29 0.77% Missing final 1003 28 0.75% RTC violation - disbursement date prior to RTC expiration date 25 0.67% APR not within tolerance 24 0.64% State loan - not compliant 22 0.59% Incomplete copy of title 20 0.53% Incomplete/Illegible RTC in file 18 0.48% HUD-1 in file is estimated 15 0.40% Incomplete/Illegible copy of Modification agreement 15 0.40% Incomplete/Illegible HUD-1 in file 14 0.37% Missing MI certificate 12 0.32% Ohio Consumer Sales Practices Act violation 12 0.32% Error on copy of Modification agreement 10 0.27% Missing appraisal 10 0.27% Payment amount calculated for payment stream does not match the original payment on the note 10 0.27% Incomplete/Illegible copy of subject lien Mortgage 7 0.19% Error on final TIL 6 0.16% Incomplete/Illegible FACTA 6 0.16% Incomplete/Illegible final TIL in file 6 0.16% Missing FHA Mortgage Insurance Certificate 6 0.16% Right to Cancel in file not signed by all vested parties 6 0.16% Error on RTC 5 0.13% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Missing applicable Mortgage Rider 5 0.13% Error on copy of subject lien Note 4 0.11% Missing addendum to the Note 4 0.11% Missing copy of subject lien Mortgage 4 0.11% Missing evidence of mortgage insurance (MI) 4 0.11% RESPA: Borrower was not provided with special information booklet within 3 business days of application 4 0.11% RESPA: Reason for redisclosed GFE is not documented 4 0.11% State compliance violation 4 0.11% Incomplete file 3 0.08% Missing initial TIL 3 0.08% Misc. Missing Doc Credit Exception 1 2 0.05% Missing copy of subordination agreement 2 0.05% Missing initial GFE 2 0.05% NC Prepay test fails 2 0.05% Required FACTA information not in file 2 0.05% Error on copy of subject lien Mortgage 1 0.03% Incomplete/Illegible appraisal 1 0.03% Incomplete/Illegible copy of subject lien Note 1 0.03% Incomplete/Illegible final 1003 1 0.03% Misc. Compliance Exception 1 1 0.03% Missing appraisal completion cert 1 0.03% Missing copy of junior lien Note 1 0.03% Missing credit report 1 0.03% NC Home Loan - not compliant 1 0.03% RESPA (2010) violation 1 0.03% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY RESPA: Affiliated Business Arrangement Disclosure not provided at or before GFE 1 0.03% RESPA: GFE 0% tolerance exceeded 1 0.03% RESPA: GFE 10% tolerance exceeded 1 0.03% RESPA: GFE column on page 3 of Final HUD-1 does not match most recently disclosed GFE 1 0.03% RESPA: Initial escrow account statement does not match charges on Final HUD-1 1 0.03% RESPA: Servicing Disclosure Statement not provided to borrower within 3 business days of application 1 0.03% RTC to be on H-8 form - not same lender refi 1 0.03% SC Home Loan - not compliant 1 0.03% State High Cost loan due to points and fees 1 0.03% Title issue - unable to determine lien position 1 0.03% ADDITIONAL LOAN POPULATION SUMMARY Purpose Number of Loans Percent of Loans PURCHASE 18.11% LIMITED CASH-OUT REFI (GSE) 7 0.19% CONSTRUCTION/PERM 58 1.55% STREAMLINED REFI 2 0.05% DEBT CONSOLIDATION 12 0.32% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY REFI R/T 13.93% HOME IMPROVEMENT 1 0.03% REFI CASHOUT 65.82% Total Number of Loans Property Type Number of Loans Percent of Loans CONDO<5FLOORS (LOW RISE) 47 1.25% SINGLE FAMILY DETACHED 76.93% RAW LAND/OTHER NON-RES PROP 2 0.05% MULTI (BLANKET) 1 0.03% COOP 1 0.03% TOWNHOUSE 15 0.40% PUD Attached 32 0.85% UNKNOWN 44 1.17% 2 FAMILY 66 1.76% CONDO>8FLOORS (HIGH RISE) 9 0.24% 3 FAMILY 15 0.40% MOBILE HOME 3 0.08% DEMINIMUS PUD 1 0.03% CONDO 3.20% CONDO 5-8 FLOORS 4 0.11% PUD 12.15% MANUFACTURED HOUSING 20 0.53% SINGLE FAMILY ATTACHED 24 0.64% 4 FAMILY 6 0.16% Total Number of Loans Lien Position Number of Loans Percent of Loans 1 99.79% 2 8 0.21% Total Number of Loans 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Term Number of Loans Percent of Loans 36 8 0.21% 60 16 0.43% 4 0.11% 1 0.03% 3 0.08% 1 0.03% 1 0.03% 3.12% 1 0.03% 1 0.03% 2 0.05% 1 0.03% 82 2.18% 1 0.03% 1 0.03% 2 0.05% 1 0.03% 21 0.56% 2 0.05% 1 0.03% 1 0.03% 6 0.16% 1 0.03% 4 0.11% 6 0.16% 1 0.03% 1 0.03% 1 0.03% 90.17% 1 0.03% 3 0.08% 77 2.05% Total Number of Loans Amortization Type Number of Loans Percent of Loans ARM 27.30% FIXED 72.70% Total Number of Occurrences 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY REVIEW RESULTS – SERVICING AND PAY HISTORY A collection comment review was completed on 1,046 mortgage loans and a pay history review was completed on 3,754 mortgage loans. Reviews Completed Number of loans Percentage of Portfolio Comment Review 27.86% Pay History Review 100.00% COLLECTION COMMENT HISTORY REVIEW SUMMARY Of the comment population, 1,036 mortgage loans had a complete collection comment history provided and 10 mortgage loans were missing comment data. Of the population, 1,023 mortgage loans were preforming, 21 mortgage loans were delinquent, and 2 mortgage loans were identified in bankruptcy. Evidence of property damage was identified on 25 mortgage loans, deceased borrower(s) were identified on 7 mortgage loans and 1 mortgage loan showed evidence of a title issue. No material issues were identified on the remaining mortgage loans. Servicing Review Grading Number of loans Percentage of Portfolio 1 85.76% 2 9.75% 3 47 4.49% Total 100.00% Current Status Number of loans Percentage of Portfolio Bankruptcy 2 0.19% Delinquent/In Collections 21 2.01% Performing 97.80% Total 100.00% Likelihood of Future Delinquency Number of loans Percentage of Portfolio Moderate 23 2.20% Weak 97.80% Total 100.00% Lien Position Number of loans Percentage of Portfolio 1 100.00% Total 100.00% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Current Occupancy Number of loans Percentage of Portfolio Non-Owner Occupied 7 0.67% Occupied by Unknown 90 8.60% Tenant Occupied 7 0.67% Owner Occupied 35.18% Vacant 3 0.29% Unknown 54.59% Total 100.00% Property Condition Number of loans Percentage of Portfolio Average 24 2.29% Excellent 2 0.19% Fair 42 4.02% Good 11.95% Unknown 81.55% Total 100.00% Property Damage Number of loans Percentage of Portfolio No 97.61% Yes 25 2.39% Total 100.00% Property Damage - Type Number of loans Percentage of Property Damage Population Fire 3 12.00% Flood 3 12.00% Other Natural Causes 8 32.00% Structural 1 4.00% UTD 8 32.00% Water 1 4.00% 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY Wind 1 4.00% Total 25 100.00% Deceased Borrower(s) Number of loans Percentage of Portfolio No 99.33% Yes 7 0.67% Total 100.00% High Risk Flags Number of Loans Percentage of Portfolio Deceased Borrower 7 0.67% Delinquent Taxes 3 0.29% Property Damage 25 2.39% Title Issue 1 0.10% None 96.65% Total 100.00% PAYMENT HISTORY REVIEW SUMMARY Of the 3,754 mortgage loans in the payment history sample population, 2,821 mortgage loans had no delinquencies within the lookback period and 933 mortgage loans showed evidence of one or more delinquencies during the lookback period. Delinquency During Lookback Number of loans Percentage of Portfolio 0 75.15% 1 or more 24.85% Total 100.00% BPO Recon Review AMC performed a review utilizing the BPO Reports and BPO Excel Summary provided by the BPO Vendors.The BPO reports were compared to the original appraisal and notes in the origination file to verify that the properties were a match.The BPO Report were also compare to the BPO Excel summary to verify that the individual reports matched the bulk data. Of the 1,eports that were reviewed there were no discrepancies in the property address.Additionally there were no discrepancies between the individual BPO reports and the BPO Excel Summary data. 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637 SUPERIOR ANALYSIS & EXPERTISE….YOUR WINNING STRATEGY OVERALL OBSERVATIONS All files were presented in a consistent and well organized order. All files contained the vast majority of the documents required for review and were presented in a consistent and well organized stacking order. 630 3rd Avenue Suite 1601 New York, NY 10017 4700 S. Syracuse Street Suite 250 Denver, CO 80237 3 Hawthorn Parkway Suite 235 Vernon Hills, IL 60061 10000 North Central Expressway Suite 225 Dallas, TX 75231 12467 Telecom Dr. Tampa FL, 33637
